Citation Nr: 0713913	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2006, the veteran withdrew his appeal with 
respect to the issue of entitlement to service connection for 
a psychiatric disability secondary to his service-connected 
hearing loss and tinnitus.  Therefore, this issue is not 
before the Board.

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, is addressed in the remand that follows 
the order section of this decision.


FINDING OF FACT

Hearing loss disability in is manifested by Level XI hearing 
loss in the right ear and Level I hearing loss in the left 
ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in July 2002, prior to its initial adjudication of the 
claim.  Although the originating agency did not specifically 
request the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and authorization necessary for VA to 
obtain the evidence on the veteran's behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  In addition, the veteran was provided notice 
with respect to the effective-date element of his claim in a 
March 2006 letter.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in March 2006.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2006).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran was granted service connection for right ear 
hearing loss with a noncompensable rating in an August 1970 
rating decision.  In August 1976, his disability rating was 
increased to 10 percent.  His current claim for an increased 
rating was received in August 2001.  In the August 2002 
rating decision on appeal, the RO determined that the 
service-connected hearing loss disability was bilateral.

In July 2002 the veteran was provided a VA audiological 
examination.  He stated that he had difficulty understanding 
speech especially when he was not facing the speaker and in 
noisy conditions.  The diagnosis was severe to profound 
sensorineural hearing loss in the right ear and mild 
sensorineural hearing loss in the left ear.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
85
85
95
105
LEFT
15
30
30
25
30

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and 94 percent in the left ear.  

A private audiometric test was performed in September 2003.  
Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
85
90
110
LEFT
20
35
30
30
30

Speech audiometry tests were not reported.  

The veteran was provided a second VA audiological examination 
in November 2004.  He again stated that he experienced 
frequent communicative difficulty and that he could not hear 
on his right side when in groups or noisy settings.  The 
diagnosis was severe to profound sensorineural hearing loss 
in the right ear and mild sensorineural hearing loss in the 
left ear.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
85
90
105
LEFT
15
30
30
30
30

Speech audiometry revealed speech recognition ability of 8 
percent in the right ear and of 94 percent in the left ear.

The veteran's most recent VA audiological examination was 
conducted in October 2006.  The report of this examination 
was associated with the claims folder after the RO's most 
recent consideration of the claim, but the veteran's 
representative has waived the veteran's right to have this 
evidence initially considered by the RO.  The report reflects 
that the veteran was again diagnosed with severe to profound 
sensorineural hearing loss in the right ear and mild 
sensorineural hearing loss in the left ear.  The examiner 
also noted that the veteran's speech reception thresholds and 
speech recognition scores were profoundly impaired on the 
right side and within normal limits on the left.  Pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
75
85
85
95
105
LEFT
20
30
30
30
30

Speech audiometry revealed speech recognition ability of 12 
percent in the right ear and of 96 percent in the left ear.

All of the examinations have shown that the veteran has Level 
I hearing in the left ear.  The greatest degree of hearing 
loss shown in the right ear is Level XI.  Level I hearing in 
one ear with Level XI hearing in the other ear warrants a 10 
percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Accordingly, the Board concludes that the disability is 
properly evaluated as 10 percent disabling.
 

ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.  


REMAND

In a December 2005 rating decision, the veteran was denied 
service connection for hypertension.  He filed a notice of 
disagreement and in March 2006 was provided a statement of 
the case in response to his appeal.  In February 2007 the 
Board sent the veteran a letter informing him that the Board 
would be addressing the jurisdictional matter of whether he 
has submitted a timely Substantive Appeal with respect to the 
hypertension issue.  He was also informed that he would be 
afforded a Board hearing on this jurisdictional matter, if he 
so desired.  The veteran responded by requesting a hearing 
before the Board at the RO.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC for the following 
action:

The veteran should be scheduled for a 
Board hearing at the RO in accordance 
with the docket number of his appeal.

No action is required of the appellant until he is otherwise 
notified.  




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


